DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the claim amendments and arguments provided by the applicant in the remarks dated 4/3/2022. Specifically, wherein “an emission driver controller configured to selectively drive the first emission driver and the second emission driver according to deterioration stress of the first emission driver and the second emission driver, the deterioration stress to be determined by the emission driver controller based on active matrix organic light emitting diode off ratio derived from luminance data.” The closest prior art is as follows:
Kim (US Pub. No. 2020/0312253) teaches a display device including a first and second emission driver that sequentially generates emission signals.
Lee et al. (US Pub. No. 2018/0012530) teaches a display device including a stress calculator that analyzes brightness distribution.
Pyo et al. (US Pub. No. 2017/0206819) teaches a stress calculator that generates stress data that includes pixel degradation information.
However, none of the prior art, either singularly or in combination teaches the quoted limitations above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622